 Case: 1:16-cv-08637 Document #: 4340 Filed: 02/24/21 Page 1 of 2 PageID #:292767




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST                       Case No. 1:16-cv-08637
 LITIGATION
                                                       Hon. Thomas A. Durkin

 This Document Relates To:                             Magistrate Judge Jeffrey T. Gilbert
 Direct Purchaser Actions




  NOTICE OF FILING OF AMENDED [PROPOSED] ORDER GRANTING DIRECT
  PURCHASER PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF THE
 SETTLEMENTS WITH DEFENDANTS PILGRIM’S PRIDE CORP., TYSON FOODS,
 INC., TYSON CHICKEN, INC., TYSON BREEDERS, INC., AND TYSON POULTRY,
                                  INC.

           In accordance with the Court’s Minute Order granting the Direct Purchaser Plaintiffs’

(“DPPs”) Motion for Preliminary Approval of the Settlements with Defendants Pilgrim’s Pride

Corp. and Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc.

(“Motion”) (ECF No. 4331) and Minute Order setting a final fairness hearing (ECF No. 4339),

DPPs hereby file an Amended Proposed Order. The concurrently-filed Amended Proposed Order

has been updated in the following respects: First, it reflects that final fairness hearing date and

related deadlines in accordance with the Court’s instructions at the hearing. Second, the Long

Form Notice (attached as Exhibit “A”) has been updated to remove the Court’s address and reflect

the fact that the final fairness hearing may not occur in person. Third, the Claim Form (attached

as Exhibit “D”) has been updated to inform class members that if their organization received more

than one notice, they only need to file one claim form for each Claimant Number and Access Code

received.




949927.1                                         1
 Case: 1:16-cv-08637 Document #: 4340 Filed: 02/24/21 Page 2 of 2 PageID #:292768




 Date: February 24, 2021

 /s/ Steven A. Hart
 Clifford H. Pearson                        W. Joseph Bruckner
 Bobby Pouya                                Brian D. Clark
 Michael H. Pearson                         Simeon A. Morbey
 PEARSON SIMON & WARSHAW, LLP               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 15165 Ventura Boulevard, Suite 400         100 Washington Avenue South, Suite 2200
 Sherman Oaks, CA 92403                     Minneapolis, MN 55401
 Telephone: (818) 788-8300                  Telephone: (612) 339-6900
 Facsimile: (818) 788-8104                  Facsimile: (612) 339-0981
 cpearson@pswlaw.com                        wjbruckner@locklaw.com
 bpouya@pswlaw.com                          bdclark@locklaw.com
 mpearson@pswlaw.com                        samorbey@locklaw.com

 Bruce L. Simon                             Direct Purchaser Plaintiffs Interim Co-Lead
 PEARSON, SIMON & WARSHAW, LLP              Class Counsel
 350 Sansome Street, Suite 680
 San Francisco, CA 94104                    Steven A. Hart (#6211008)
 Telephone: (415) 433-9000                  Brian Eldridge (#6281336)
 Facsimile: (415) 433-9008                  John Marrese (#6306516)
 bsimon@pswlaw.com                          Kyle Pozan (#6306761)
                                            HART MCLAUGHLIN & ELDRIDGE, LLC
                                            22 West Washington Street, Suite 1600
                                            Chicago, IL 60602
                                            Telephone: (312) 955-0545
                                            Facsimile: (312) 971-9243
                                            shart@hmelegal.com
                                            beldridge@hmelegal.com
                                            jmarrese@hmelegal.com
                                            kpozan@hmelegal.com

                                            Direct Purchaser Plaintiffs Liaison Counsel




949927.1                                2
